DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein a slope of said linear function is further dependent on the configuration of the energy storage unit” is unclear how a slope of the linear function is depended on the configuration of the energy storage unit”. For purpose of the examination the limitations above will interpret with the best understood.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein a slope of said linear function is further dependent on the configuration of the energy storage unit” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi et al. (US 2012/0139241), in view of Shelton et al. (US 2010/0090532).
Regarding claim 1, Haj-Maharsi discloses a hybrid power plant [40, Fig. 3] connected to an associated electrical grid [48] for producing power to said electrical grid [par 0024, 0027], the hybrid power plant, comprising: a plurality of energy assets, comprising: a first renewable power generating unit [42], and an energy storage unit [44], comprising a battery energy storage system [50], said energy storage unit being capable of storing energy from said first renewable power generating unit, and delivering power to said electrical grid when required [par 0047]; a power plant controller [100] arranged to: communicate with the plurality of energy assets [see Fig. 3, par 0034], measure and/or receive information from the electrical grid that an under-frequency event has occurred in the electrical grid [par 0039], and, communicate to the energy storage unit to provide frequency support during the under-frequency event by providing additional power of the energy storage unit at the time when said under-frequency event occur [Fig. 7; par 0048-0052].
Haj-Maharsi does not explicitly discloses a power plant controller communicate to the energy storage unit to provide frequency support during the under-frequency event by providing additional power as a function of a state of charge of the energy storage unit at the time when said under-frequency event occur.
Shelton is in the same field teaches a programmable logic controller 230 [Fig. 2] communicate to the energy storage unit to provide frequency support during the under-frequency event by providing additional power as a function of a state of charge of the energy storage unit at the time when said under-frequency event occur [see Figs. 3-5; par 0045-0049].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Shelton into that of Haj-Maharsi in order to provide stable power to consumer when load increasing or power generator decreasing in microgrid system.
Regarding claim 2, the combination including Haj-Maharsi further discloses wherein the first renewable power generating unit comprises a plurality of wind turbine generators [WTs of 101 @ Fig. 1].
Regarding claim 5, the combination including Shelton further discloses wherein said additional power is provided as a function of the state of charge of the energy storage unit at the time when said under-frequency event occur during the entire duration of said under-frequency event [see Figs. 4-5, par 0044-0048].
Regarding claim 6, the combination including Shelton further discloses wherein said additional power is provided as a function of the state of charge of the energy storage unit at the time when said under-frequency event occur during, at least, a fraction of the duration of said under-frequency event [see Figs. 4-5; par 0044-0048].
Regarding claim 7, the combination including Shelton further discloses wherein said additional power is provided as a function of the state of charge of the energy storage unit, said function being a linear function of the state of charge of the energy storage unit at the time when said under-frequency event occur [see Figs. 4, 5; par 0044-0046].
Regarding claim 8, the combination including Shelton further discloses wherein a slope of said linear function is dependent on the frequency of the grid [see Figs. 4-5].
Regarding claim 9, the combination including Shelton further wherein a slope of said linear function is further dependent on the configuration of the energy storage unit [see Figs. 4-5, par 0044-0046].
Regarding claim 10, the combination including Shelton further discloses wherein the power plant controller is arranged to reserve a pre-defined level of state of charge from the energy storage unit for providing frequency support in case of an under-frequency event, the level above said pre-defined level of state of charge from the energy storage unit being available for power production from the hybrid power plant when there is no under-frequency event [par 0037-0040].
 Regarding claim 11, the combination including Shelton further wherein the power plant controller is arranged to prioritize charging of the energy storage unit when the current state of charge is below said pre-defined level state of charge from the energy storage unit [see Fig. 3, par 0038].
 Regarding claim 12, the combination including Shelton further wherein said under-frequency event is an unforeseen event [par 0036-0035].
Regarding claim 15, Haj-Maharsi discloses a power plant controller [46, Fig. 3] for controlling an associated hybrid power plant [40] connected to an associated electrical grid [48] for producing power to said electrical grid [par 0024, 0027], the hybrid power plant comprising a plurality of energy assets, the plurality of energy assets comprising: a first renewable power generating unit [42], and an energy storage unit [44], preferably a battery energy storage system [50], said energy storage unit being capable of storing energy from said first renewable power generating unit, and delivering power to said electrical grid when required [par 0047], wherein the power plant controller is arranged to communicate with the plurality of energy assets [see Fig. 3], the power plant controller being arranged to measure and/or receive information from the electrical grid that an under-frequency event has occurred in the electrical grid [0036], when such an under-frequency event occurs, the power plant controller being further arranged for communicating to the energy storage unit to provide frequency support during the under-frequency event by providing additional power of the energy storage unit at the time when said under-frequency event occur [par 0048-0052, Figs. 6-7]
Haj-Maharsi does not explicitly discloses when such an under-frequency event occurs, the power plant controller being further arranged for communicating to the energy storage unit to provide frequency support during the under-frequency event by providing additional power as a function of a state of charge of the energy storage unit at the time when said under-frequency event occur.
Shelton is in the same field teaches a programmable logic controller 230 [Fig. 2] communicate to the energy storage unit to provide frequency support during the under-frequency event by providing additional power as a function of a state of charge of the energy storage unit at the time when said under-frequency event occur [see Figs. 3-5; par 0045-0049].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Shelton into that of Haj-Maharsi in order to provide stable power to consumer when load increasing or power generator decreasing in microgrid system.
Regarding claim 17, Haj-Maharsi discloses a method for controlling a hybrid power plant [40] connected to an electrical grid [48] for producing power to said electrical grid [par 0024, 0027]; the method, comprising: communicating with a plurality of energy assets of the hybrid power plant [see Fig. 3 (power plant controller 46 communicates with wind farm 42 and energy storage system 44)]; wherein the plurality of energy assets, comprise: a first renewable power generating unit [42], and an energy storage unit [44] comprising a battery energy storage system [50], said energy storage unit being capable of storing energy from said first renewable power generating unit, and delivering power to said electrical grid when required [par 0024, 0027, 0035, 0039]; receiving information that an under-frequency event has occurred in the electrical grid [par 0039]; and providing frequency support during the under-frequency event by providing additional power of the energy storage unit at the time when said under-frequency event occur [par 0039, 0048-0052].
Haj-Maharsi does not explicitly disclose providing frequency support during the under-frequency event by providing additional power as a function of a state of charge of the energy storage unit at the time when said under-frequency event occur.
Shelton is in the same field teaches a programmable logic controller 230 [Fig. 2] communicate to the energy storage unit to provide frequency support during the under-frequency event by providing additional power as a function of a state of charge of the energy storage unit at the time when said under-frequency event occur [see Figs. 3-5; par 0045-0049].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Shelton into that of Haj-Maharsi in order to provide stable power to consumer when load increasing or power generator decreasing in microgrid system.

Claim(s) 3-4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haj-Maharsi et al. and Shelton et al, in view of Nielsen et al. (US 2014/0142776).
Regarding claim 3, the combination of Haj-Maharsi and Shelton discloses all limitations of claim 1 above but fails to teach where the hybrid power plant comprises a second renewable power generating unit, the second renewable power generating unit being different from first renewable power generating unit, preferably said second renewable power generating unit comprises a plurality of solar power units.
Nielsen et al. is in the same field teaches a power plant 1 [Fig. 1] includes a power plant controller 100 can control a plurality of power facilities 101, 102, 103, 104, the power facilities comprise a first wind park 101 with a number of wind turbines WT, a second renewable power production facility 102, a power storage facility 103 such as a battery or hydroelectric station, and another power storage facility 104. Of course, the power plant 1 can comprise any number of renewable power production facilities and any number of power storage facilities, any combination of power production and power storage facilities, a renewable power production facility can comprise any of the group of power production facilities comprising a wind power plant; a tidal power plant; a solar power plant, or any other type of renewable power production facility that is capable of producing energy that can be fed into an electricity grid and/or converted for storage in a power storage plant of the power plant [par 0017, 0019, 0047].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Nelsen into that of Haj-Maharsi in order to provide power to grid more efficient and reliable when response to power system stabilizer capability.
Regarding claim 4, the combination including Nelsen further discloses wherein said energy storage unit is further capable of storing energy from said second renewable power generating unit [par 0019], and wherein the power plant controller is further arranged to communicate with the second renewable power generating unit [see Fig. 3  power plant controller 100 communicated to second renewable facility 102].
Regarding claim 13, the combination Haj-Maharsi and Nielson discloses all limitations of claim 1 above but does not explicitly disclose of the hybrid power plant further comprises: a module for deriving an estimated value for electrical losses in the hybrid power plant; a module for deriving a measured value for electrical losses in the hybrid power plant, based on a difference between an aggregated power production from the plurality of energy assets and a power measurement at a point of common coupling, and a regulator arranged to apply the estimated value for electrical losses and the measured value for electrical losses in an active power control loop in the power plant controller, the active power control loop being arranged to control an active power production of the hybrid power plant at the point of common coupling, wherein the available power from said first renewable power generating unit and/or said second renewable power generating unit is calculated using said regulator.
Nielson is in the same field teaches a power plant controller 100 [Fig. 1] of a hybrid power plant 1 comprises a module for deriving an estimated value for electrical losses in the hybrid power plant; a module for deriving a measured value for electrical losses in the hybrid power plant, based on a difference between an aggregated power production from the plurality of energy assets and a power measurement at a point of common coupling, and a regulator arranged to apply the estimated value for electrical losses and the measured value for electrical losses in an active power control loop in the power plant controller, the active power control loop being arranged to control an active power production of the hybrid power plant at the point of common coupling, wherein the available power from said first renewable power generating unit and/or said second renewable power generating unit is calculated using said regulator [see Figs. 1-5, par 0005-0040, 0047-0059].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify a module for deriving an estimated value for electrical losses in the hybrid power plant; a module for deriving a measured value for electrical losses in the hybrid power plant, based on a difference between an aggregated power production from the plurality of energy assets and a power measurement at a point of common coupling, and a regulator arranged to apply the estimated value for electrical losses and the measured value for electrical losses in an active power control loop in the power plant controller, the active power control loop being arranged to control an active power production of the hybrid power plant at the point of common coupling, wherein the available power from said first renewable power generating unit and/or said second renewable power generating unit is calculated using said regulator into that of combination of Haj-Maharsi and Nielson in order to estimate the power variable of grid and injected amount of power into grid in advantage and makes the hybrid power plant more stability and reliable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836